Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the application filed 11.21.2019. Claims 1-25 are pending.
Oath/Declaration

3.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant’s submission of the Information Disclosure Statements (IDS) dated 11.21.2019 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: monitor a delivery of a service to a first node from a second node based on a service contract and an order;

Limitation 2: determine an incremental charge for a partial delivery of the service based on the monitored delivery; 

Limitation 3: execute a smart contract to: issue the incremental charge for the partial delivery of the service;

Limitation 4: responsive to a resolution of a dispute raised for the incremental charge, add the incremental charge to an incremental invoice.

This is considered to be a mental process or a certain method of organizing human activity (i.e., an idea of itself and/or certain method of organizing human activity).  

The phrase, "an idea 'of itself'" is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper." Monitor a delivery of a service to a first node from a second node based on a service contract and an order; determine an incremental charge for a partial delivery of the service based on the monitored delivery; execute a smart contract to: issue the incremental charge for the partial delivery of the service; responsive to a resolution of a dispute raised for the incremental charge, add the incremental charge to an incremental invoice (collecting information, analyzing collected information, displaying certain results), are considered collecting information, analyzing, and Electric Power Group, LLC, v. Alstom., (Fed. Cir. 2016)).  

The phrase, “certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people; advertising, marketing, and sales activities or behaviors. Monitor a delivery of a service to a first node from a second node based on a service contract and an order; determine an incremental charge for a partial delivery of the service based on the monitored delivery; execute a smart contract to: issue the incremental charge for the partial delivery of the service; responsive to a resolution of a dispute raised for the incremental charge, add the incremental charge to an incremental invoice, are considered tailoring content based on information about the user, which is a concept relating to tracking or organizing information. Tailoring content based on information about the user has been Intellectual Ventures I LLC v. Capital One Bank., (Fed. Cir. 2015)).  

The claims recite concepts like those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.

Regarding independent claims 1, 8, 15, 21, and 23, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., using a computing system for storing optimization of trusted invoicing) fails to integrate the abstract idea into a practical application. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., performing various steps with the computing system
reflect an improvement to the functioning of a computer, another technology, or another technical field, 

implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, 

effect a transformation of a particular article to a different state or thing, or 

apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Under Step 2A 
Regarding independent claims 1, 8, 15, 21, and 23, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field. The examiner gives official notice that it is conventional and well-known to use a computing device for “monitor, determine, execute, issue, responsive, add”, and etc. The dependent claims are considered to be part of the per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.

Under Step 2B 
Dependent claims 2-7, 9-14, 16-20, 22, 24, and 25 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).


Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hunn, Pub. No.: US 2018/0005186 in view of Herz et al., Pub. No.: US 2009/0254971.

As per claim 1, Hunn discloses a system, comprising: a processor [see at least ¶0332 (e.g. computer-executable component can be a processor but any suitable dedicated hardware device can (alternatively or additionally) execute the instructions), as illustrated in FIGs. 3 and 5]; 

a memory on which are stored machine readable instructions that when executed by the processor [see at least ¶0332 (e.g. computer-readable medium can be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device)], cause the processor to: monitor a delivery of a service to a first node from a second node based on a service contract and an order retrieved from a blockchain [see at least ¶0004 (e.g. data is stored and tracked to monitor the performance of obligations, manage business milestones, and provide the basis for basic business analytics), ¶0005 (e.g. for example: store or respond to data inputs and outputs, enable terms and conditions to respond to real-time data, display or otherwise monitor their real-time state (only that at the point of execution or subsequent amendment), perform ‘self-managing’ functions, respond to the state of the physical world as it pertains to contracts, accommodate dynamic changes to their terms and conditions over time, store state and version histories), and ¶0105 (e.g. assessing contractual performance can include analysis on economic performance (e.g. retained contract value, penalties, credits etc.), operational performance (e.g. delivery times), and/or other performance metrics)]; 

determine an incremental charge for a partial delivery of the service based on the monitored delivery [see at least ¶0053 (e.g. The system and method can be used with natural language contracts but are more preferably applied to computable contracts. Computable contracts as used herein are a form of an agreement (e.g., a legal agreement) that is represented—wholly or partially—in a manner capable of being machine-readable), and ¶0298 (e.g. increase on the asset value) … The Examiner interpret “increment’ as an increase]; 

execute a smart contract [see at least the abstract, ¶0005, and ¶0054 (e.g. otherwise integrating ‘smart contract’ code into a data-driven contract or clause, by calling ‘smart contract’ code that exists on BDLs)] to: issue the incremental charge for the partial delivery of the service; and 

responsive to a resolution of a dispute raised for the incremental charge, add the incremental charge to an incremental invoice [see at least ¶0215 (e.g. in circumstances where a dispute arises (e.g. if a ‘data initiated’ state update is queried, or an arbitrator needs to ‘revert the contract and perform an event (e.g. payment or termination)), ¶0242)].

Herz, on the other hand, further discloses determine an incremental charge for a partial delivery of the service based on the monitored delivery [see at least, for example: ¶0131 (e.g. y tracking the data record pointer with which a data record is accessed, the price of the first two requests can incur an incremental charge of $0.1, while the price of a third request can incur an incremental charge of $9.80), and ¶0860 (e.g. new upgrades including new development modules are added, the costs could be covered by an incremental increase in the percentage of advertiser transactions)]; and responsive to a resolution of a dispute raised for the incremental charge, add the incremental charge to an incremental invoice [see at least ¶1145 (e.g. Resolution credentials from third parties can play an important role in agent-agent interactions. We can prove the absence of a quality attribute or behavior (which is often of a negative nature) relating to an individual and is submitted by a third party and typically must be issued on a periodic basis in order to maintain currency. A few simple examples of resolution credentials ….), ¶1149 (e.g. If a resolution credential is not issued (or not renewed) an adjudicating third party is provided which has access rights to both of the parties is provided to resolve resulting disputes (from the subject user). The present invention describes how credentials can be issued to users pseudonymously)].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Herz in order to provide a secure data interchange system enables information about bilateral and multilateral interactions between multiple persistent parties to be exchanged and leveraged within an environment that uses a combination of techniques to control access to information, release of information, and matching of information back to parties [see Herz: summary of the invention].

As per claim 2, Hunn discloses wherein the instructions further cause the processor to execute the smart contract to generate a final invoice based see at least the abstract, ¶0005, and ¶0054 (e.g. otherwise integrating ‘smart contract’ code into a data-driven contract or clause, by calling ‘smart contract’ code that exists on BDLs), and ¶0051 (e.g. these relationships generally pertain to the physical world and often will have implications for a multitude of systems that are external to the contract (e.g. payroll, expenses, accounting, invoicing, payment, enterprise resource management systems, inventory management systems, customer relationship management systems, logistics systems, etc.) and documents (e.g. purchase orders, letters of credit, invoices, etc.))].

As per claim 3, Hunn discloses wherein the instructions further cause the processor to execute the smart contract to generate a final invoice upon a detection of a completion of the delivery of the service [see at least the abstract, ¶0005, and ¶0054 (e.g. otherwise integrating ‘smart contract’ code into a data-driven contract or clause, by calling ‘smart contract’ code that exists on BDLs), and ¶0051 (e.g. these relationships generally pertain to the physical world and often will have implications for a multitude of systems that are external to the contract (e.g. payroll, expenses, accounting, invoicing, payment, enterprise resource management systems, inventory management systems, customer relationship management systems, logistics systems, etc.) and documents (e.g. purchase orders, letters of credit, invoices, etc.))].

As per claim 4, Hunn discloses wherein the instructions further cause the processor to execute the smart contract to generate a final invoice in response to a reconciliation of all of the incremental charges by the first node or by the second node [see at least the abstract, ¶0005, and ¶0054 (e.g. otherwise integrating ‘smart contract’ code into a data-driven contract or clause, by calling ‘smart contract’ code that exists on BDLs), and ¶0051 (e.g. these relationships generally pertain to the physical world and often will have implications for a multitude of systems that are external to the contract (e.g. payroll, expenses, accounting, invoicing, payment, enterprise resource management systems, inventory management systems, customer relationship management systems, logistics systems, etc.) and documents (e.g. purchase orders, letters of credit, invoices, etc.))].

As per claim 5, Hunn discloses wherein an intermediate status of the service delivery is recorded on a blockchain ledger [see at least ¶0005 (e.g. Traditional paper-based or computer-based representations of paper-based contracts (e.g. PDFs) are static, text-based, agreements. Such legal contracts cannot, for example: store or respond to data inputs and outputs, enable terms and conditions to respond to real-time data, display or otherwise monitor their real-time state (only that at the point of execution or subsequent amendment), perform ‘self-managing’ functions, respond to the state of the physical world as it pertains to contracts, accommodate dynamic changes to their terms and conditions over time, store state and version histories, interact with cryptographic ledgers e.g. blockchain and/or distributed ledger(s) (which may include “smart contract” code thereon)), and also see ¶0014, as illustrated in figure FIG. 8].

As per claim 6, Hunn discloses wherein the intermediate status of the service delivery is recorded as blockchain transactions [see at least ¶0054 (e.g. another significant feature of computable contracts is that contracts may perform transactions, store data on, or otherwise interface with blockchains/distributed ledger systems (BDLs) in different ways)].

As per claim 7, Hunn discloses wherein the instructions further cause the processor to receive consents from the first node and from the second node for adding the incremental charge to the incremental invoice [see at least the rejection of claim 1 above].
Claims 8-14 recite similar limitations as claims 1-7, are therefore rejected under the same rationale, the same basis, the same reasons given, and incorporated herein.

11.	Claims 15-20 recite similar limitations as claims 1-7, are therefore rejected under the same rationale, the same basis, the same reasons given, and incorporated herein.

12.	Claims 21-22 recite similar limitations as claims 1-7, are therefore rejected under the same rationale, the same basis, the same reasons given, and incorporated herein.

13.	Claims 23-25 recite similar limitations as claims 1-7, are therefore rejected under the same rationale, the same basis, the same reasons given, and incorporated herein.
Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms have been reviewed and considered.



16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687


























/GA/Primary Examiner, Art Unit 3627